JUDGMENT
Restani, Judge:
Based on the findings of fact and conclusions of law set forth in open court following trial,
*94It is hereby ordered and adjudged: that the merchandise covered by the entries at issue herein known as “beach towels” shall remain classified under heading item 6302 of the Harmonized Code as toilet linen of terry toweling and under item 366.24, TSUS as non-ornamented furnishings, specifically, cotton towels. The term toilet linen includes any towel used for dressing, grooming or bathing purposes. The merchandise covered by the entries at issue herein known as “terry cloth bath robes” shall be reliquidated under Harmonized Heading 6208.91 as women’s or unisex bathrobes, except for those articles listed as men’s bathrobes in entry no. 124-4389-4, which shall remain as classified by the Customs Service.
Refunds shall be made as appropriate, with interest as provided by law.